DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jianping Zhang on 06/29/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 06/06/2022. 

1. (Currently Amended) A method, comprising: 
forming a first source/drain layer in a substrate; 
forming a channel layer over the first source/drain layer; 
forming a sacrificial layer over the channel layer; 
forming a second source/drain layer directly over and abutting the channel layer after the channel layer has been formed and by removing the sacrificial layer, the second source/drain layer having a different conductivity type from the first source/drain layer; 
forming an isolation layer on the first source/drain layer and laterally abutting the channel layer; and 
forming a gate structure laterally abutting a first portion of a sidewall surface of the channel layer the gate structure exposing a second portion of the sidewall surface of the channel layer extending laterally from an edge
 
9. (Currently Amended) A method, comprising: forming a stack structure over a doped region of a substrate, the stack structure including a semiconductor fin structure and a sacrificial layer over the semiconductor fin structure; 
forming a first isolation layer surrounding a lower portion of the semiconductor fin structure; forming a second isolation layer over the first isolation layer and laterally to the stack structure, the second isolation layer spaced apart from a sidewall of the semiconductor fin structure;3 
Application No. 16/886,193Reply to Office Action Dated March 8, 2022 and Advisory Action of May 18, 2022forming a gate structure over the first isolation layer and between the semiconductor fin structure and the second isolation layer after forming the semiconductor fin structure and the second isolation layer, the gate structure laterally abutting a first portion of a sidewall surface of the semiconductor fin structure, the gate structure exposing a second portion of the sidewall surface of the semiconductor fin structure extending laterally beyond an edge
removing the sacrificial layer; and 
forming an epitaxy semiconductor layer directly over and abutting the semiconductor fin structure after the removing the sacrificial layer.  


13. (Currently Amended) A method, comprising: forming a fin over a doped region in a substrate, the fin extending substantially perpendicular to a surface of the doped region, the fin including: a first semiconductor region abutting the surface of the doped region; and 
a mask layer overlaying the first semiconductor region; 
forming a second semiconductor region overlying and directly abutting the first semiconductor region after the forming the fin and by removing the mask layer, the second semiconductor region being a channel region doped with a different conductivity type from the doped region in the substrate; 
forming an isolation layer on the surface of the doped region and abutting lower portions of sides of the first semiconductor region; 
forming a gate structure abutting opposite sides of the first semiconductor region, the gate structure comprising two gate dielectric layers and two gate electrodes having bottom surfaces abutting the isolation layer;4 Application No. 16/886,193 
Reply to Office Action Dated March 8, 2022 and Advisory Action of May 18, 2022forming a first gate contact on the gate structure, the first gate contact being adjacent to a first side of the fin; and 
forming a second gate contact on the gate structure, the second gate contact being adjacent to a second side of the fin that is opposite to the first side.  

14. (Currently Amended) The method of claim 13, wherein the gate structure includes the two gate dielectric layers abutting opposite sides of the first semiconductor region, respectively, two work function adjustment layers abutting the two gate dielectric layers, respectively, and the two gate electrodes abutting the two work function adjustment layers, respectively.  

Allowable Subject Matter

Claims 1-4, 6-14 and 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: forming a sacrificial layer over the channel layer; forming a second source/drainlayer directly over and abutting the channel layer after the channel layer has been formed; forming an isolation layer on the first source/drain layer and laterally abutting the channel layer; and forming a gate structure laterally abutting a first portion of a sidewall surface of the channel layer, the gate structure exposing a second portion of the sidewall surface of the channel layer extending laterally from an edge of the gate structure in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 9, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: forming a second isolation layer over the first isolation layer, the second isolation layer spaced apart from a sidewall of the semiconductor fin structure;3 Application No. 16/886,193Reply to Office Action Dated March 8, 2022 and Advisory Action of May 18, 2022forming a gate structure over the first isolation layer and between the semiconductor fin structure and the second isolation layer after forming the semiconductor fin structure and the second isolation layer, the gate structure laterally abutting a first portion of a sidewall surface of the semiconductor fin structure, the gate structure exposing a second portion of the sidewall surface of the semiconductor fin structure extending laterally beyond an edge of the gate structure; and forming an epitaxy semiconductor layer directly over and abutting the semiconductor fin structure after the removing the sacrificial layer in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 13, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method, comprising: forming a second semiconductor region overlying and directly abutting the first semiconductor region after the forming the fin and by removing the mask layer, the second semiconductor region being a channel region doped with a different conductivity type from the doped region in the substrate; forming an isolation layer on the surface of the doped region and abutting lower portions of sides of the first semiconductor region; forming a gate structure abutting opposite sides of the first semiconductor region, the gate structure comprising two gate dielectric layers and two gate electrodes having bottom surfaces abutting the isolation layer;4 Application No. 16/886,193 Reply to Office Action Dated March 8, 2022 and Advisory Action of May 18, 2022forming a first gate contact on the gate structure, the first gate contact being adjacent to a first side of the fin; and forming a second gate contact on the gate structure, the second gate contact being adjacent to a second side of the fin that is opposite to the first side in combination with the rest of the limitations of the claim.

The closest prior arts on record are Yang (US-20160268256-A1), Tomioka (US-20120187376-A1), Li (US-20150069458-A1), Rooyackers (US-20110253981-A1), Tsai (US-20150318213-A1), Chang (US-20140299923-A1), Kang (US-20140167146-A1), Chuang (US-20140203352-A1) and Cheng (US-20160093611-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-4, 6-8, 10-12, 14 and 16-22  are also allowed being dependent on allowable claims 1, 9 or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-14 and 16-22 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897